Exhibit 10.16

SCHEDULE OF DIRECTOR COMPENSATION

For 2010, Westwood Holdings Group, Inc. paid each non-employee member of our
Board of Directors a $4,000 annual retainer, $4,000 for each regularly scheduled
quarterly meeting of the Board of Directors attended by the member and $1,000
per board or committee meeting attended other than regularly scheduled quarterly
meetings. The Chairman of the Audit Committee receives an additional $4,000
annual retainer. Additionally, upon the date of election or re-election as a
member of our Board of Directors, each non-employee director is awarded 1,500
restricted shares of our common stock, which vest approximately 12 months from
the date of grant. We review our compensation arrangement for directors from
time to time.